Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 10/26/2021 ("10-26-21 Final OA"), the Applicant (i) amended the independent claim 11 to include the limitations of the previously-indicated allowable claim 12, (ii) amended the independent claim 1 to include the limitations of claim 12, (iii) amended the independent claim 16 to include the limitations of claim 12, (iv) amended claims 13, 14 and 20 and (v) canceled claim 12 on 12/21/2021.
Currently, claims 1-11 and 13-20 are pending.

Response to Arguments
Applicant's amendments to claim 20 have overcome the objection to the claim 20 set forth on page 3 under line item number 1 of the 10-26-21 Final OA.
Applicant's amendment to claim 20 has overcome the 35 U.S.C. 112(b) rejection of claim 20 set forth starting on page 3 under line item number 2 of the 10-26-21 Final OA.
Applicant's amendments to the independent claim 11 including the limitations of the previously-indicated allowable claim 12 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 11 and 15 as being anticipated by Hu set forth starting on page 4 under line item number 3 of the 10-26-21 Final OA.
Applicant's amendments to the independent claim 1 including the limitations of claim 12 (that were indicated as being allowable for the independent claim 11) have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6-10 as being anticipated by Hu set forth starting on page 4 under line item number 3 of the 10-26-21 Final OA and the 35 U.S.C. 103 rejection of claim 5 as being unpatentable over Hu set forth starting on page 12 under line item number 4 of the 10-26-21 Final OA.
Applicant's amendments to the independent claim 16 including the limitations of claim 12 (that were indicated as being allowable for the independent claim 11) have overcome the 35 U.S.C. 102(a)(1) rejection of claims 16-20 as being anticipated by Hu set forth starting on page 4 under line item number 3 of the 10-26-21 Final OA.


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a second via part having a second via seed pattern and a second via conductive pattern on the second via seed pattern, the second via seed pattern being between the second via conductive pattern and the dielectric pattern; and wherein the third redistribution pattern includes:
a third wiring part having a third wiring seed pattern and a third wiring conductive pattern, the third wiring seed pattern being between a bottom surface of the third wiring conductive pattern and the dielectric pattern,
wherein a sidewall of the second wiring conductive pattern is in direct physical contact with the dielectric pattern, and
wherein a sidewall of the third wiring conductive pattern is in direct physical contact with the dielectric pattern.
Claims 2-10 are allowed, because they depend from the allowed independent claim 1.

Independent claim 11 is allowed, because the independent claim 11 has been amended to include the limitations of the previously-indicated allowable claim 12 as stated starting on page 13 under line item number 5 of the 10-26-21 Final OA. 
Claims 13-15 are allowed, because they depend from the allowed independent claim 11.

Independent claim 16 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, a second via part having a second via seed pattern and a second via conductive pattern on the second via seed pattern, the second via seed pattern being between the second via conductive pattern and the dielectric pattern; and wherein the third redistribution pattern includes:
a third wiring part having a third wiring seed pattern and a third wiring conductive pattern, the third wiring seed pattern being between a bottom surface of the third wiring conductive pattern and the dielectric pattern,
wherein a side surface of the second wiring conductive pattern is not covered by the second wiring seed pattern, and
wherein a sidewall of the third wiring conductive pattern is in direct physical contact with the dielectric pattern.
Claims 17-20 are allowed, because they depend from the allowed independent claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
03 January 2022